On consideration of the Petition for Extraordinary Relief, of the Government Response to Order to Show Cause, and of the documents filed by Appellate Government Counsel on behalf of respondent in compliance with Order entered by this Court on August 14, 1973, it appearing that the convening authority has acted upon the record of petitioner’s trial by general court-martial pursuant to Article 60, Uniform Code of Military Justice, 10 *664USC §860, as established by his General Court-Martial Order Number 7-73, dated August 6, 1973, and by Supplementary General Court-Martial Order Number 3-73, dated August 17, 1973, and that the record of said trial has been filed in the United States Navy Court of Military Review, it is, by the Court, this 4th day of September 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed, without prejudice to the right of petitioner to raise the same issue by appropriate assignment before said Court of Military Review.